Opinion issued May 15, 2008











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00300-CR
____________

CLIFTON MOORE, III, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1138986



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  On October 26, 2007, appellant
Clifton Moore, III, was charged by indictment with the felony offense of theft in trial
court cause number 1138986.  At appellant’s request, the trial court made a finding
of indigency and appointed counsel to represent appellant. Subsequently, appellant
filed a motion for hybrid representation.  The trial court denied the motion.  Appellant
gave pro se notice of appeal.
          On April 15, 2008, the State filed a written motion to dismiss cause number 
1138986 stating the reason for dismissal as “other.”  The motion to dismiss was
signed by an Assistant District Attorney for Harris County, Texas.  Included with the
motion to dismiss is the following order:
“The foregoing motion having been presented to me on this
the 15th day of APRIL, A.D. 2008 and the same having
been considered, it is, therefore, ORDERED, ADJUDGED
AND DECREED that said above entitled and numbered
cause be and the same is hereby dismissed.” 
The order is signed Mike Anderson, Judge, 262nd District Court, Harris County,
Texas.  See Tex. Code Crim. Proc. Ann. Art. 32.02 (Vernon 2007).  The trial court’s
order dismissed the charges against appellant.
          Because the underlying charges were dismissed, there is no final judgment of
conviction or other appealable order for this Court to review.
          We therefore dismiss the appeal for lack of jurisdiction.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).